People v Appleton (2021 NY Slip Op 07458)





People v Appleton


2021 NY Slip Op 07458


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND BANNISTER, JJ.


1123 KA 20-01182

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vALBERT APPLETON, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID BUREAU, SYRACUSE (TYLER BUGDEN OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Thomas J. Miller, J.), rendered September 3, 2020. The judgment convicted defendant, upon a plea of guilty, of attempted robbery in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court